Citation Nr: 0913623	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating, effective June 26, 2000. 

In February 2007, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  When this claim 
was originally before the Board in February 2008, it was 
remanded for further development. 

The Veteran made contentions regarding an erectile 
dysfunction and tinnitus during his February 2007 hearing 
before the Board.  These matters are referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran's right ear hearing loss is manifested by level 
III hearing, and his left ear hearing loss is manifested by 
level III hearing.    


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.85, Diagnostic Code (DC) 6100 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection for 
bilateral hearing loss.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has obtained the Veteran's 
service, VA, and private treatment records, and provided him 
with formal VA examinations in June 2004 and April 2008.  
There is no indication that the Veteran's condition has 
worsened since the April 2008 examination, and thus the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  38 C.F.R. § 4.7 (2008).  Otherwise, the 
lower rating will be assigned.  Id.  Where the rating 
appealed is the initial rating assigned with a grant of 
service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 
2008).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  Id.

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100 (2008).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Id.  Pursuant to VA's rating schedule, 
the assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations derived from the results 
of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Other than exceptional cases, VA 
arrives at the proper designation of hearing loss in each ear 
by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

The Veteran was initially granted service connection for 
bilateral hearing loss in a September 2004 rating decision 
and was assigned a noncompensable rating, effective on June 
26, 2000.  

The Veteran's private treatment records are devoid of 
evidence of treatment for hearing loss.   His VA treatment 
records indicate that he was seen in May 2001 for a hearing 
evaluation, at which time he was fitted for hearing aids.  

The Veteran underwent a VA audiologic examination in June 
2004, the results of which are as follows, with pure tone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
25
65
70
LEFT
n/a
10
15
65
70

The average pure tone threshold in the Veteran's right ear 
was 43 decibels. The average pure tone threshold in the 
Veteran's left ear was 40 decibels.  On the Maryland CNC 
test, the Veteran received a score of 80 percent for the 
right ear and 80 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with bilateral sensorineural hearing loss at 
3,000 Hertz and above. 

These results equate to an assignment of level III for the 
Veteran's right ear and level III for his left ear, which 
merits a 0 percent rating using Table VII.  Table VIA is not 
available to the Veteran for either ear because 1) although 
his pure tone threshold is 30 decibels or less at 1000 Hertz, 
his pure tone threshold is not 70 decibels or more at 2000 
Hertz, and 2) his pure tone threshold is not 55 decibels or 
more at each of 1000, 2000, 3000, and 4000 Hertz.  

The Veteran underwent a second VA audiologic examination in 
April 2008, the results of which are as follows, with pure 
tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
10
35
75
75
LEFT
n/a
10
30
75
75

The average pure tone threshold in the Veteran's right ear 
was 49 decibels. The average pure tone threshold in the 
Veteran's left ear was 48 decibels.  On the Maryland CNC 
test, the Veteran received a score of 78 percent for the 
right ear and 78 percent for the left ear for word 
recognition.  Based on these results, the examiner diagnosed 
the Veteran with mild to severe bilateral sensorineural 
hearing loss for frequencies 2,000 Hertz to 4,000 Hertz. 

These results equate to an assignment of level III for the 
Veteran's right ear and level III for his left ear, which 
merits a 0 percent rating using Table VII.  Again, Table VIA 
is not available to the Veteran for either ear because 1) 
although his pure tone threshold is 30 decibels or less at 
1000 Hertz, his pure tone threshold is not 70 decibels or 
more at 2000 Hertz, and 2) his pure tone threshold is not 55 
decibels or more at each of 1000, 2000, 3000, and 4000 Hertz.  

Although the Veteran contends that he is entitled to a 
compensable rating for his hearing loss, the disability 
rating schedule is applied mechanically based on the results 
of the audiometric testing.  Because the evidence fails to 
establish a compensable rating, the Veteran's claim for an 
increased rating for bilateral hearing loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable.  Ortiz v. Principi, 
274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

The Board also finds that there is no showing that the 
Veteran's bilateral hearing loss reflects so exceptional or 
so unusual a disability picture as to warrant a higher rating 
on an extra-schedular basis.  His bilateral hearing loss is 
not productive of marked interference with employment; has 
not required any, let alone, frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied. 




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


